NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAURICE HUNT,                                   No. 17-15504

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01457-DAD-SAB

 v.
                                                MEMORANDUM*
ANDRE MATEVOUSIAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Federal prisoner Maurice Hunt appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Hunt’s action because Hunt failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

back and hip injury. See Toguchi v. Chung, 391 F.3d 1051, 1057, 1060 (9th Cir.

2004) (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; mere negligence is insufficient

to establish deliberate indifference); see also Farmer v. Brennan, 511 U.S. 825,

847 (1994) (Eighth Amendment claim for denial of humane conditions of

confinement requires showing that prison official “knows that inmates face a

substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-15504